NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA LUCIA GARCIA-PELAEZ,                       No. 09-70304

               Petitioner,                       Agency No. A096-342-373

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Maria Lucia Garcia-Pelaez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) denial of her second

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Lin v.

Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Garcia-Pelaez’s motion to

reopen as untimely because the motion was filed almost two years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c), and Garcia-Pelaez did not establish prima

facie eligibility for relief, see Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (evidence must demonstrate prima facie eligibility for relief warranting

reopening based on changed country conditions).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70304